Citation Nr: 0804920	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-35 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a skin disorder 
manifested by boils, due to exposure to Agent Orange.

4.  Entitlement to service connection for a lung disorder, 
due to exposure to Agent Orange.  

5.  Evaluation of a bilateral hearing loss disability, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
February 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

In correspondence received in December 2006, the appellant 
withdrew his request for a Board hearing.  

The issues of entitlement to service connection for PTSD and 
a back disorder are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  On December 21, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the notice of disagreement 
in regard to the evaluation of a bilateral hearing loss 
disability is requested.

2.  A skin disorder was not manifest in service and is not 
attributable to service.

3.  A lung disorder is was not manifest in service and is not 
attributable to service  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a notice of disagreement 
by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.201, 20.204 
(2007).  

2.  A skin disorder was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

3.  A lung disorder was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Here, the VCAA duty to notify was satisfied by way of a 
letter(s) sent to the appellant in March 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In addition, VA has a duty to assist the appellant in the 
development of the claims.  This duty includes assisting the 
appellant in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of 




symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this case, there is no competent evidence suggesting a 
possible nexus to service.  Thus, a VA examination is not 
required.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Private treatment records have been 
obtained.  There is no competent evidence suggesting a 
possible nexus to service.  Thus, a VA examination is not 
required.  Significantly, neither the appellant nor his or 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A notice of disagreement may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2007).  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204 (2007).  In August 2006, 
the appellant withdrew the July 2005 notice of disagreement 
in regard to the evaluation of a bilateral hearing loss 
disability and, hence, there remain no allegations of errors 
of fact or law for appellate consideration in regard to that 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal in regard to the evaluation of a bilateral 
hearing loss disability and it is dismissed.


II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2007).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat with regard to a skin disorder or a lung disorder.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) are not for 
application.  

As noted in correspondence received in April 2004 and in an 
August 2004 notice of disagreement, the appellant claims that 
he has a skin disorder and lung disorder related to service.  
He asserts that he has a rash and/or boils and a lung 
disorder as a result of exposure to Agent Orange during 
service in Vietnam.  The Board notes that he has documented 
service in Vietnam.  Thus, he is presumed to have been 
exposed to Agent Orange.  

Service medical records note a monkey bite in May 1967.  In 
November 1968, some healing furnicles on the neck were noted.  
At separation in February 1969, the skin and chest and lungs 
were normal.  On the accompanying medical history, he 
specifically denied having or having had boils, and shortness 
of breath, pain or pressure in the chest, and chronic cough.  

Post service records reflect complaints in regard to the 
skin.  For example, a November 1999 private record notes 
reports of skin changes on the hands, and peeling and 
blistering were noted.  The record reflects a discussion 
regarding skin responses to anxiety and nerves.  A February 
2000 private record reflects complaints of chest pain off and 
on for several years, and shortness of breath with lifting.  
A December 2000 record notes ecchymosis following a motor 
vehicle accident.  A September 2001 record reflects removal 
of actinic keratosis.  An October 2002 computed tomography 
(CT) scan of the chest showed a nonspecific irregular 3 x 15 
cm opacity of the anterobasilar segment of the left lower 
lung with primary consideration of actlectasis and/or 
infiltrate.  Neoplasm was considered less likely but could 
not be excluded.  In March 2004, chronic obstructive 
pulmonary disease (COPD) was noted.  A March 2004 VA 
treatment record notes mild seborrhea on the face.  A July 
2004 VA treatment record attributes skin erosion on the 
medial aspect of the right lower extremity to a burn from a 
tailpipe.  A July 2004 VA treatment records reflects 
complaints of boils on the left buttock.  There is, however, 
no competent evidence of a chronic skin or lung disorder in 
service and no competent evidence relating a skin or lung 
disorder to service.  

The appellant is competent to report his symptoms.  He is 
not, however, a medical professional and he is not competent 
to relate a disorder of the skin or lungs to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The more probative and reliable evidence 
is the contemporaneous service medical records showing the 
skin and lungs were normal at separation.  Such is far more 
probative than the appellant's unsupported lay opinion.  The 
Board notes that a significant lapse in time between service 
and post service medical treatment may be considered as part 
of the analysis of a service connection claim and weighs 
against the claim.  Maxxon v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

As noted, it is clear from the appellant's service records 
that he served in Vietnam, and is presumed to have been 
exposed to Agent Orange.  The evidence, however, does not 
show that the appellant has a disorder of the skin or lungs 
which is presumptive of service connection by reason of 
having a positive association with exposure to an herbicide 
agent.  The Board notes that the Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
57586- 57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. 
Reg. 42600-42608 (2002).

The Board notes that the appellant noted that he was  in 
recipient of Social Security Administration (SSA) benefits.  
The duty to assist does not attach to obtaining SSA records 
in this case.  The Court has indicted that a SSA 
determination is pertinent to the appellant's ability to 
engage in substantial gainful employment.  See Martin v. 
Browne, 4 Vet. App 134, 140 (1993).  In this case, however, 
the critical issue is not whether the appellant is 
employable.  Rather, the issue is one of in-service 
incurrence.  Accordingly, a SSA determination many years post 
service is not relevant.  See38 U.S.C.A. § 5103A(b).  
Remanding the issues for the purpose of attempting to obtain 
the SSA records, where the records do not pertain to the 
issue at hand, would serve no useful purpose.  

In sum, neither a skin disorder nor a disorder of the lungs 
was manifest in service and neither is attributable to 
service, to include exposure to Agent Orange.  The 
preponderance of the evidence is against the claims of 
entitlement to service connection for a skin disorder and a 
lung disorder and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.


ORDER

The appeal in regard to the evaluation of a bilateral hearing 
loss disability is dismissed.

Service connection for skin disorder is denied. 

Service connection for a lung disorder is denied. 


REMAND

In regard to PTSD, in October 2007, he stated that he had had 
VA treatment for PTSD at a VAMC from September 2007 to 
October 2007.  These records have not been associate with the 
claims file.  The Board notes that to the extent that the 
August 2003 rating decision referenced a "clear diagnosis" 
in regard to service connection for PTSD, the regulatory 
standard of "clear diagnosis" was the standard in effect 
prior to March 7, 1997.  See 38 C.F.R. § 3.304(f) (1996).  
The appellant filed his claim in March 2003.  The current 
regulation requires that a diagnosis of PTSD conform to the 
criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV).

The appellant asserts that he has PTSD related to stressful 
experiences during service.  In December 2003, he enumerated 
stressors to include having come under mortar attack and 
smalls arms fire, and seeing, smelling and/or carrying the 
bodies of those killed in action.

Service medical records reflect complaints to include that 
his nerves were interfering with his work in January 1968.  
Valium was prescribed for situational anxiety.  At separation 
in February 1969, he indicated that he had nervous trouble.  

A DD Form 215 associated with the claims file in December 
2005, reflects that the appellant was awarded the Air Force 
Outstanding Unit Award with a "V" device.  Personnel 
records reflect participation in a Counterinsurgency 
Expedition from July 10, 1966 to July 9, 1967 during service 
in Vietnam, and that he was assigned to the Detachment 1, 
15th Aerial Port Sq. stationed in Pleiku as a freight 
specialist from July 11, 1966 to August 6, 1967.  

A page of an April 1979 private record notes that anxiety was 
related to the appellant's work.  The complete report has not 
been associated with the claims file.  The Board notes that 
in an August 1996 private record, the psychologist noted that 
appellant had an angry presentation and that such could be 
related to his Vietnam veteran status.  The examiner noted no 
records were available for review, adding that the appellant 
was not an accurate historian.  The examiner suggested 
further psychologic testing, and no diagnosis was entered.  
The Board further notes that a January 1999 report attributed 
mental anguish to a worker's compensation claim.  In records, 
dated from 1999 to 2001, the nurse practitioner entered a 
diagnosis of PTSD.  In September 1999 and October 1999, the 
nurse noted that he was a Vietnam veteran with PTSD, and that 
anxiety and depression were "very much linked to his post 
traumatic stress disorder."  No in-service stressor was 
identified.  

In addition, portion of the relevant unit history have been 
associated with the claims file.  Page three of the August 
1967 history reports submitted by the 15th Aerial Port 
Squadron (15th APS) and its higher headquarters the 2nd Aerial 
Port Group (2nd APG) for July 1966 to September 1967 was 
associated with the claims file in April 2003, and pages 12 & 
13 of the report were associated with the claims file in 
September 2004.  The AOJ has not associated a complete copy 
of the report with the claims file.  The Board finds that 
further development is necessary in order to determine 
whether PTSD is related to service.  

In regard to the back, the October 1965 service entrance 
examination report shows that the spine and musculoskeletal 
system were normal.  An October 1965 orthopedic referral 
reflects complaints of symptomatic low back pain.  A history 
of a football injury one year earlier with apparent vertebral 
dislocation requiring traction for two weeks was noted, as 
well as torn muscle attachments in the back and pelvis.  On 
examination, mild low back pain since service entrance was 
noted and he complained of pain down the lateral hamstring 
and lateral calf after having had a manipulation the day 
before.  X-ray examination of the lumbar spine showed the 
vertebral body heights and interspaces were well maintained.  
There was no evidence of fracture or dislocation of the 
vertebral spine.  The bony structures were well mineralized 
without cystic changes.  There was no evidence of 
spondylolisthesis.  A February 1966 record reflects 
complaints of back pain, with tenderness in the high dorsal 
paraspinous muscle areas.  The impression was mild muscle 
strain.  A March 1967 record reflects complaints of low back 
pain for two days, with good range of movement.  The February 
1969 separation examination report shows that the spine and 
musculoskeletal system were normal.  

An October 1992 lumbar myelogram was normal.  An October 1992 
record reflects complaints of low mid back pain after a 
myelogram.  A post myelogram computed tomography (CT) scan of 
the lumbar spine showed small bulging annulus at L5-S1 of 
doubtful clinical significance.  No evidence of disc 
herniation was noted.  The impression of x-ray examination of 
the lumbar spine was normal range of motion with no 
instability.  The assessment in September 1999 was mechanical 
low back pain.  A September  2004 private record reflects an 
assessment of low back pain, with an etiology of either 
sacroiliac pain or some facet joint pain.  A CT scan was 
noted to show some sclerosis of L5-S1.  

On VA examination in May 2005, the onset of back pain was 
noted to be in 1966, during service in Vietnam when lifting.  
The assessment was low back strain.  In August 2005, the VA 
examiner stated the following:  

I cannot state that all his back pain 
resulted from his military experience without 
pure speculation.  I am unsure as to whether 
while working as a trucker he may have 
reinjured his spine.  I doubt that a muscle 
spasm or strain would have caused progressive 
internal disc derangement as he has at this 
time.  Therefore, I cannot resort without 
pure speculation that all this gentleman's 
back pain is a result of the sprain, strain 
that he had during service.  

The Board finds that there is insufficient evidence upon 
which to base a determination as to whether any back disorder 
was incurred or aggravated in service.  In one sentence the 
August 2005 VA examiner appears to infer that some back pain 
may have resulted from military service, and in another 
sentence states that back pain could not be related to 
service without resort to pure speculation.  

The Board notes that in correspondence received in May 2006, 
the appellant stated that he was in receipt of Social 
Security Administration (SSA) disability benefits.  The SSA 
records have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all SSA records 
pertinent to the appellant's claims, to 
include any decisions and the medical 
records upon which those decisions were 
based.

2.  The AOJ should obtain the VA treatment 
records from the John L. McClellan VA 
Medical Center relevant to PTSD from 
September 2007 to October 2007.  All 
records obtained should be associated with 
the claims file.  

3.  The AOJ should attempt to obtain a 
complete copy of the April 1979 private 
report pertinent to anxiety.  Any records 
obtained should be associated with the 
claims file.  

4.  The AOJ should contact the service 
department and request a complete copy of 
the August 1967 history reports submitted 
by the 15th Aerial Port Squadron (15th APS) 
and its higher headquarters the 2nd Aerial 
Port Group (2nd APG) for July 1966 to 
September 1967.  The reports should be 
associated with the claims file.  

5.  The AOJ should schedule the appellant 
for a VA psychiatric examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the physician's attention should be 
directed to this remand.  Any necessary 
tests should be conducted.  The AOJ should 
request that the examiner provide an 
opinion as to whether the appellant has a 
diagnosis of PTSD that conforms to the 
DSM-IV, and if so, whether the diagnosis 
is related to service.  

6.  The AOJ should schedule the appellant 
for a VA orthopedic examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the physician's attention should be 
directed to this remand.  Any necessary 
tests should be conducted.  The AOJ should 
request that the examiner provide an 
opinion as to whether it is at least as 
likely as not that any current back 
pathology was incurred or aggravated in 
service.  A complete rationale should 
accompany any opinion provided.  

7.  In light of the above, the AOJ should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


